Name: 2013/751/EU: Commission Decision of 11Ã December 2013 on the notification by the Republic of Lithuania of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2013) 8636)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  Europe;  industrial structures and policy;  environmental policy
 Date Published: 2013-12-13

 13.12.2013 EN Official Journal of the European Union L 334/14 COMMISSION DECISION of 11 December 2013 on the notification by the Republic of Lithuania of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2013) 8636) (Only the Lithuanian text is authentic) (2013/751/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (1), and in particular Article 32(5), second subparagraph thereof, Whereas: (1) In accordance with Article 32(5) first subparagraph of Directive 2010/75/EU, the Republic of Lithuania submitted to the Commission its transitional national plan (TNP) on 31 December 2012 (2). (2) During its assessment of the completeness of the TNP, the Commission found that some of the plants included in the TNP did not match with those in the emission inventory submitted by the Republic of Lithuania under Directive 2001/80/EC of the European Parliament and of the Council (3). Therefore, by letter of 12 June 2013 (4), the Commission requested the Lithuanian authorities to clarify those discrepancies, to confirm that the provisions of Article 29 of Directive 2010/75/EU have been correctly applied for the drawing up of the TNP, and to provide the missing individual plant data. (3) The Republic of Lithuania submitted additional information to the Commission by letter of 26 June 2013 (5). (4) After further assessment of the TNP and the additional information, the Commission sent a second letter to the Republic of Lithuania on 23 July 2013 (6) with the request to clarify the grounds for applying for five plants the emission limit values mentioned under Note 5 to Table C1 of Appendix C of the Annex to Commission Implementing Decision 2012/115/EU (7). (5) By letter of 20 August 2013 (8), the Republic of Lithuania submitted additional information concerning the ash content of the fuel used in some of the plants covered by the TNP. (6) By letter of 27 September 2013 (9), the Commission requested further clarification and completion of this data, in conformity with the information requested in Decision 2012/115/EU. (7) By e-mail of 3 October 2013 (10), the Republic of Lithuania provided additional certificates of the composition of the heavy fuel oil and confirmed that all available information had been made available to the Commission and that the conditions for applying the ELV set out in Note 5 to Table C1 of Appendix C of the Annex to Implementing Decision 2012/115/EU were fulfilled for the five plants concerned. (8) The TNP has therefore been assessed by the Commission in accordance with Article 32(1), (3) and (4) of Directive 2010/75/EU and with Implementing Decision 2012/115/EU. (9) In particular, the Commission has examined the consistency and correctness of the data, assumptions and calculations used for determining the contributions of each of the combustion plants covered by the TNP to the emission ceilings set out in the TNP, and has analysed whether it contains objectives and related targets, measures and timetables for reaching these objectives and a monitoring mechanism to assess future compliance. (10) Further to the additional information submitted, the Commission found that the emission ceilings for the years 2016 and 2019 were calculated using the appropriate data and formulae and that the calculations were correct. The Republic of Lithuania has provided sufficient information regarding the measures that will be implemented in order to achieve emission ceilings, the monitoring and the reporting to the Commission on the implementation of the TNP. (11) The Commission is satisfied that the Lithuanian authorities have taken into consideration the provisions listed in Article 32 (1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. (12) The implementation of the TNP should be without prejudice to other applicable national and Union law. In particular, when setting individual permit conditions for the combustion plants covered by the TNP, the Republic of Lithuania should ensure that compliance with the requirements set out in, inter alia, Directive 2010/75/EU, Directive 2008/50/EC of the European Parliament and of the Council (11) and Directive 2001/81/EC of the European Parliament and of the Council (12) is not jeopardised. (13) Article 32(6) of Directive 2010/75/EU requires the Republic of Lithuania to inform the Commission of any subsequent changes to the TNP. The Commission should assess whether those changes comply with the provisions laid down in Article 32 (1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. HAS ADOPTED THIS DECISION: Article 1 1. On the basis of Article 32(1), (3) and (4) of Directive 2010/75/EU and of Implementing Decision 2012/115/EU, no objections are raised against the transitional national plan, which the Republic of Lithuania notified to the Commission on 31 December 2012 pursuant to Article 32(5) of Directive 2010/75/EU, as amended in accordance with the additional information sent on 26 June 2013, 20 August 2013 and 3 October 2013 (13). 2. The list of plants covered by the transitional national plan, the pollutants for which those plants are covered, and the applicable emission ceilings are laid down in the Annex. 3. The implementation of the transitional national plan by the Lithuanian authorities shall not exempt the Republic of Lithuania from compliance of the provisions of Directive 2010/75/EU concerning the emissions from the individual combustion plants covered by the plan, and of other relevant bodies of the European Union environmental law. Article 2 The Commission shall assess if any subsequent changes to the transitional national plan, notified by the Republic of Lithuania in the future, comply with the provisions listed in Article 32 (1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. Article 3 This Decision is addressed to the Republic of Lithuania. Done at Brussels, 11 December 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 334, 17.12.2010, p. 17 (2) The notification by the Republic of Lithuania was received by letter of 31 December 2012 registered under reference Ares(2013)14208 (3) Directive 2001/80/EC of the European Parliament and of the Council of 23 October 2001 on the limitation of emissions of certain pollutants into the air from large combustion plants (OJ L 309, 27.11.2001, p.1) (4) Ares(2013)1636798 (5) Ares(2013)2499624 (6) Ares(2013)2741492 (7) Commission Implementing Decision 2012/115/EU of 10 February 2012 laying down rules concerning the transitional national plans referred to in Directive 2010/75/EU of European Parliament and the Council on industrial emissions (OJ L 52, 24.2.2012, p. 12) (8) Ares(2013)3085715 (9) Ares(2013)3122034 (10) Ares(2013)3183202 (11) Directive 2008/50/EC of the European Parliament and of the Council of 21 May 2008 on ambient air quality and cleaner air for Europe (OJ L 152, 11.6.2008, p.1) (12) Directive 2001/81/EC of the European Parliament and of the Council of 23 October 2001 on national emission ceilings for certain atmospheric pollutants (OJ L 309, 27.11.2001, p. 22) (13) The consolidated version of the TNP was registered by the Commission on 30 October 2013 under registration number Ares(2013)3408081 ANNEX List of plants included in the TNP Number Plant name in the TNP Total rated thermal input on 31.12.2010 (MW) Pollutant covered by the TNP SO2 NOx dust 1 TermofikacinÃ  elektrinÃ  Nr. 2 (E-2), tarÃ ¡os Ã ¡altinis Nr. 001 ElektrinÃ s 2, LT-03150 Vilnius 444       2 TermofikacinÃ  elektrinÃ  Nr. 2 (E-2), tarÃ ¡os Ã ¡altinis Nr. 002 ElektrinÃ s 2, LT-03150 Vilnius 438       3 TermofikacinÃ  elektrinÃ  Nr. 3 (E-3), tarÃ ¡os Ã ¡altinis Nr. 001 JoÃ ioniÃ ³ 13, LT-02300 Vilnius 1 098       4 Ateities rajoninÃ  katilinÃ  Nr. 8 (RK-8), tarÃ ¡os Ã ¡altinis Nr. 001 349       5 Alytaus RK tarÃ ¡os Ã ¡altinis Nr. 001 330,5       6 MarijampolÃ s RK tarÃ ¡os Ã ¡altinis Nr. 001 158,8       7 Kauno elektrinÃ , tarÃ ¡os Ã ¡altinis Nr.001 1 334     Emission ceilings (tonnes) 2016 2017 2018 2019 1.1  30.6.2020 SO2 793 637 480 324 162 NOx 2 149 1 733 1 317 900 450 dust 94 76 57 39 20